Citation Nr: 0915038	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-39 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1972 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2008, the Veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim in September 2005.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  VA has a 
duty to assist the Veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the Veteran claims he requires modifications to 
his home because of his service-connected skin disability.  
He testified that walking was extremely difficult and that he 
was unable to use his hands to dress himself without 
assistance.  An October 2005 VA examination report noted 
diagnoses of dermatomyositis and hyperkeratosis.  No opinion 
was provided, however, as to whether the disorder results in 
the loss of use of the hands or feet.  Therefore, additional 
development is required prior to appellate review.

VA regulations provide that a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met: 
(a) Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
(b) Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to: 
(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or 
(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or 
(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(4) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(c) Duplication of benefits. The assistance referred to 
in this section will not be available to any veteran 
more than once. 
(d) "Preclude locomotion." This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other 
methods may be possible.  (Authority: 38 U.S.C. 2101, 
2104) 38 C.F.R. § 3.809(d) (2008).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met: (Authority: 38 
U.S.C. 2101(b)) 
(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under §3.809 nor had the veteran 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C. 2101(a). A veteran who 
first establishes entitlement under this section and 
who later becomes eligible for a certificate of 
eligibility under §3.809 may be issued a certificate of 
eligibility under §3.809. However, no particular type 
of adaptation, improvement, or structural alteration 
may be provided to a veteran more than once. 
(b) The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of 
use of both hands. (Authority: 38 U.S.C. 2101(b)) 
(c) The assistance referred to in this section will not 
be available to any veteran more than once. (Authority: 
38 U.S.C. 2102) 38 C.F.R. § 3.809a (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether he has (a) the 
loss of use of the lower extremities as 
to preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair; (b) the loss of use of one 
lower extremity together with the loss 
of loss of use of one upper extremity 
which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 
(c) the loss of use of both hands.  The 
examiner must identify, to the extent 
possible, the disabilities causing any 
such symptom manifestations.  The term 
"preclude locomotion" is defined as 
the necessity for regular and constant 
use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


